[Cite as State v. Dusek, 2019-Ohio-3477.]
                                  IN THE COURT OF APPEALS OF OHIO
                                     FOURTH APPELLATE DISTRICT
                                          HOCKING COUNTY


STATE OF OHIO,                                             :

        Plaintiff-Appellant,                               : Case No. 18CA18

        vs.                                                :

KARROLLE-ANN N. DUSEK,                                     : DECISION AND JUDGMENT ENTRY


        Defendant-Appellee.                                :

_________________________________________________________________

                                                APPEARANCES:

Benjamin E. Fickel, Hocking County Prosecuting Attorney, Logan, Ohio, for appellant.

Ryan Shepler, Logan, Ohio, for appellee.1


CRIMINAL APPEAL FROM COMMON PLEAS COURT
DATE JOURNALIZED:8-22-19
ABELE, J.

          {¶ 1} The State of Ohio, plaintiff below and appellant herein, appeals the sentence that the

 Hocking County Common Pleas Court imposed on Karrolle-Ann N. Dusek, defendant below and

 appellee herein. Appellant raises one assignment of error for review:

                 ASSIGNMENT OF ERROR:

                 “THE TRIAL COURT’S SENTENCE IS CONTRARY TO LAW:
                 A. THE TRIAL COURT SENTENCED APPELLANT TO
                 COMMUNITY CONTROL WITHOUT MAKING CERTAIN
                 STATUTORY FINDINGS;
                 B. THE SENTENCE IS PREMISED ON INCONSISTENT

 1
  Different counsel represented appellant during the trial court proceedings.
               STATUTORY FINDINGS.”

         {¶ 2} On June 3, 2017, the Hocking County Sheriff’s Department stopped a vehicle after

 the driver committed a traffic violation. Appellee was a passenger in the vehicle. A later search

 of the appellee’s purse resulted in the seizure of 76 grams of methamphetamine. Appellee also

 possessed a stolen firearm.

         {¶ 3} Subsequently, appellee pleaded guilty pursuant to a plea agreement to (1) Aggravated

 Possession of Drugs in violation of R.C. 2925.11(A) and (C)(1)(b), a third degree felony, and (2)

 Receiving Stolen Property in violation of R.C. 2913.51(A), a fourth degree felony. In exchange

 for appellee’s guilty plea, appellant recommended a three year sentence on count one and a two

 year sentence on count two, with the sentences to be served consecutively for a total sentence of

 four years.

         {¶ 4} At the sentencing hearing, and after considering appellee’s statement and other

 various factors, the trial court imposed five years of community control on each count, to be served

 concurrently. Also, the court notified appellee that a community control violation could result in

 the imposition of consecutive prison sentences of up to three years for count one and one year for

 count two, for a total sentence of four years.

       {¶ 5} In its sole assignment of error, appellant asserts that the sentence the trial court imposed

is contrary to law.    In particular, appellant argues that, in light of appellee’s conviction for

Aggravated Possession of Drugs in violation of R.C. 2925.11(C)(1)(b), R.C. 2929.13(D) requires a

court to make specific judicial findings if the court opts to impose a community control sanction, or a

combination of community control sanctions, rather than impose a prison term. Appellant points

out that in the case sub judice the trial court disregarded the statutory presumption for prison and,

instead, imposed a community control sanction. Therefore, appellant seeks a reversal and remand
HOCKING, 18CA18                                                                                   3

for resentencing so that the trial court may consider all relevant factors and make all required

statutory findings.

       {¶ 6} Appellee candidly agrees that the trial court did not make the necessary statutory

findings in order to impose a community control sanction, and further agrees that the court did not

make the various findings necessary to impose consecutive sentences. See R.C. 2929.14(C)(4) and

R.C. 2929.13(D)(2). Appellee, however, also contends that (1) in this case a community control

sanction is entirely proper, especially in view of appellee’s progress in overcoming her addiction to

drugs, and (2) the trial court has already implicitly determined that it is not necessary to incarcerate

the appellee to protect the public from future crime or to punish the offender. Thus, appellant

reasons, after remand the trial court must not impose a more severe sentence. State v. Bradley, 184
Ohio App. 3d 443, 2009-Ohio-5299.

       {¶ 7} After our review, and after consideration of the parties’ arguments, we agree that the

sentence that the trial court imposed in this matter must be reversed and remanded in order for the

court to resentence the appellee in conformance with the aforementioned statutory provisions. We

hasten to add, however, that we take no position, nor express any preference, about the nature of the

sentence that the trial court may impose after remand.

       {¶ 8} Accordingly, based upon the foregoing reasons, we hereby sustain appellant’s

assignment of error, reverse the trial court’s sentence and remand the matter for further proceedings

consistent with this opinion.

                                                     JUDGMENT REVERSED AND CAUSE
                                                     REMANDED FOR FURTHER
                                                     PROCEEDINGS CONSISTENT WITH THIS
                                                     OPINION.
HOCKING, 18CA18                                                                                       4



                                          JUDGMENT ENTRY

       It is ordered that the judgment be reversed and cause remanded for further proceedings
consistent with this opinion. Appellee and appellant shall equally divide the costs herein taxed.

        The Court finds there were reasonable grounds for this appeal.

     It is ordered that a special mandate issue out of this Court directing the Hocking County
Common Pleas Court to carry this judgment into execution.

         If a stay of execution of sentence and release upon bail has been previously granted by the
trial court or this court, it is temporarily continued for a period not to exceed sixty days upon the bail
previously posted. The purpose of a continued stay is to allow appellant to file with the Supreme
Court of Ohio an application for a stay during the pendency of the proceedings in that court. If a
stay is continued by this entry, it will terminate at the earlier of the expiration of the sixty day period,
or the failure of the appellant to file a notice of appeal with the Supreme Court of Ohio in the
forty-five day appeal period pursuant to Rule II, Sec. 2 of the Rules of Practice of the Supreme Court
of Ohio. Additionally, if the Supreme Court of Ohio dismisses the appeal prior to expiration of
sixty days, the stay will terminate as of the date of such dismissal.

       A certified copy of this entry shall constitute that mandate pursuant to Rule 27 of the Rules of
Appellate Procedure.

        Smith, P.J. & McFarland, J.: Concur in Judgment & Opinion

                                                For the Court




                                                BY:
                  Peter B. Abele, Judge


                                          NOTICE TO COUNSEL

        Pursuant to Local Rule No. 14, this document constitutes a final judgment entry and the time
period for further appeal commences from the date of filing with the clerk.